AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COUR                                           c~~-' • _-;--·-.-,,-r~c-o"'uRT
                                                                                                      S(: ,r=- .. : . •:·. G1'.! -111.: - 0.1=
                                                                                                                                   c
                                                                                                      6•
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised-Release)
                                 V.                                  (For Offenses Committed On or After November I, 1987)
                ROBERT ANTHONY ERIE (I)                                                                                                                      I
                                                                        Case Number:        3:l l-CR-05796-AJB
                                                                                                                                                     /
                                                                                                                                                         I
                                                                                                                                                 /
                                                                     L. MARCEL STEWART
                                                                     Defendant's Attorney
REGISTRATION NO.                  30914-298
•-
THE DEFENDANT:
 IZl   admitted guilt to violation of allegation(s) No.      TW0(2)

                                                            - - - - - - - - - - - - - - after denial of guilty. I
 D     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
                                      nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime
                2                     Control Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act_ of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                          N. ANTHONY J. j3A TAGLIA
                                                                          ITED STATES DI TRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ROBERT ANTHONY ERJE (I)                                                  Judgment - Page 2 of2
CASE NUMBER:              3:l l-CR-05796-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FORTY-FIVE (45) DAYS TO RUN CONCURRENT TO ANY SENTENCE IMPOSED IN RELATED CASE:
 l 4CR3660-AJB




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3:l l-CR-05796-AJB
